
	

113 S2315 IS: Improving the Nation’s Visitors' International Travel Experience Act of 2014
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2315
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Schatz (for himself, Mr. Scott, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To expand the Global Entry Program and strengthen the Model Ports of Entry Program, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Improving the Nation’s Visitors' International Travel Experience Act of 2014 or the INVITE Act of 2014.2.PurposesThe purposes of this Act are—(1)to create a welcoming experience at United States  ports of entry;(2)to
			 encourage international travelers to visit the United States; and(3)to support
			 jobs and economic prosperity for the Nation.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Appropriations of the Senate;(E)the Committee on Energy and Commerce of the House of Representatives;(F)the Committee on Foreign Affairs of the House of Representatives;(G)the Committee on Homeland Security of the House of Representatives; and(H)the Committee on Appropriations of the House of Representatives.(2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.(3)Global entry programThe term Global Entry Program means the program described in section 235.12 of title 8, Code of Federal Regulations.(4)Model ports of entry programThe term Model Ports of Entry Program means the program established by the Secretary of Homeland Security under section 725 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (8 U.S.C.
			 1752a).4.Global Entry Program expansion(a)CoordinationThe Secretary of State and the Secretary of Homeland Security
			 shall explore the feasibility of—(1)(A)coordinating the enrollment and interview processes for individuals who—(i)are nationals of countries with which the
			 United States has a reciprocal trusted traveler program agreement; and(ii)simultaneously apply for a United States visa and enroll in the
			 Global Entry Program; and(B)collecting a single application fee from such applicants; and(2)coordinating the passport application
			 and Global Entry Program enrollment processes for eligible United States
			 citizens.(b)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of State and the
			 Secretary of Homeland Security shall jointly submit, to the
			 appropriate congressional committees, a report
			 that describes—(1)the status of bilateral negotiations to expand reciprocal trusted traveler programs such as the
			 Global
			 Entry Program;(2)barriers to the expansion of the Global Entry Program;(3)the number of United States citizens and nationals of other countries who are enrolled in the
			 Global
			 Entry Program, the NEXUS Program, or the SENTRI Program;(4)the feasibility of coordinating Global Entry Program enrollment with the visa and passport
			 application processes;(5)if the Secretaries determine that such coordination is infeasible, the specific reasons for such
			 determination; and(6)the resources needed and the next steps that the Department of State and the Department of Homeland
			 Security would need to take to implement the coordinated Global Entry and
			 visa and passport application process described in subsection (a).5.Strengthening the Model Ports of Entry Program(a)In generalSection 725 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (8 U.S.C. 1752a)
			 is amended—(1)in subsection (a)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)modify the program, to the extent determined to be necessary by the Commissioner of U.S. Customs
			 and Border Protection, including by expanding the program beyond the 20
			 airports at which the program was initially implemented.;(2)by redesignating subsection (c) as subsection (e); and(3)by inserting after subsection (b) the following:(c)Program metrics(1)DevelopmentTo ensure the effectiveness of the Model Ports of Entry Program (referred to in this subsection as
			 the program), the Commissioner of U.S. Customs
			 and Border Protection shall develop metrics to measure the performance of
			 the program, including metrics to measure customer satisfaction among
			 passengers using the ports of entry at the Model Ports of Entry
			 airports.(2)ReportNot later than 1 year after the date of the enactment of the INVITE Act of 2014, the Commissioner of U.S. Customs and Border Protection shall submit a report to the appropriate
			 congressional committees that includes—(A)a list of the program airports;(B)an explanation of how the program has been implemented at each program airport;(C)an analysis of the program’s performance against the metrics established under
			 paragraph (1) to measure customer satisfaction;(D)recommendations for improving public-private collaboration between U.S. Customs and Border
			 Protection, airports, and other industry stakeholders to improve the user
			 experience at United States ports of entry; and(E)recommendations on whether the program should be expanded to more airports.(d)Model Ports of Entry Grant Program(1)EstablishmentNot later than 1 year after the date of the enactment of the INVITE Act of 2014, the Secretary of Homeland Security shall establish the Model Ports of Entry Grant Program to
			 award, on  a competitive basis, up to 10 grants of an amount deemed
			 appropriate by the Commissioner to airports designated by
			 the  Commissioner of U.S. Customs and Border Protection to establish
			 public-private
			 sector collaboration to improve the international arrival process at
			 United States airports.(2)Source of fundingThe funding for the grant program established under this subsection shall come from the operating
			 budget of U.S. Customs and Border Protection.(3)Matching grantThe Secretary may not make a grant to an airport under this subsection unless the airport agrees to
			 match the grant funding with an equal amount of non-Federal funds.(4)Use of fundsGrants received under the subsection—(A)shall be used to improve the grantee’s international passenger processing facility in accordance
			 with the objectives of
			 the Model Ports of Entry Program through activities such as—(i)the installation of informational television monitors;(ii)improvements to queue management; and(iii)the use of technology that will improve the entry process;(B)shall be used to provide a more efficient and
			 welcoming international arrival process to facilitate and promote
			 business and tourist travel to the United States; and(C)may not be used to replace funding for airport improvement projects paid for with—(i)passenger facility charges authorized under section 40117 of title 49, United States Code; or(ii)grants received through the Airport Improvement Program under subchapter I of chapter 471 of such
			 title 49.(5)Working groups(A)EstablishmentGrantees shall establish public-private partnership working groups with U.S. Customs and Border
			 Protection.(B)Other membersWorking groups established under this paragraph may include representatives of the travel and
			 tourism industry, including—(i)the air passenger sector;(ii)the hotel sector;(iii)the theme park sector;(iv)the rental car sector(v)the tour operator sector;(vi)the travel distribution sector;(vii)the retail sector;(viii)the State tourism authority;(ix)the local convention and visitors authority;(x)local cultural interest groups; and(xi)the event management sector.(C)CollaborationThe working groups established under this paragraph shall—(i)support ongoing collaborative efforts to
			 share best practices for improving the international arrivals process; and(ii)provide recommendations for overall
			 facility design enhancements and the integration of public and cultural
			 art into port of entry facilities at United States airports.(D)Federal advisory committee actThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to working
			 groups established under this paragraph.(6)Administration and selection criteriaThe Commissioner of U.S. Customs and Border Protection shall—(A)administer
			 the Model Ports of Entry Grant Program; and(B)establish the criteria for selecting grantees.(7)MetricsThe Commissioner of U.S. Customs and Border Protection shall establish metrics to determine the
			 effectiveness of the
			 Model Ports of Entry Grant Program..(b)ReportNot later than 2 years after the date of the enactment of this Act, the Commissioner shall submit a
			 report to the appropriate congressional committees
			 that includes—(1)a description of the status of the Model Ports of Entry Grant Program;(2)a description of  the metrics U.S. Customs and Border Protection will use to measure the
			 effectiveness
			 of the Model Ports of Entry Grant Program;(3)an analysis comparing the results of the Model Ports of Entry Grant Program with the metrics
			 established pursuant to section 725(d)(6) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007, as added by subsection
			 (a)(3);(4)recommendations on whether the Model Ports of Entry Grant Program should be made available
			 on a competitive basis to additional airports; and(5)a description of the improvements the Commissioner intends to make to the Model Ports of
			 Entry Grant Program.6.U.S. Customs and Border Protection wait time metrics(a)Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the
			 Commissioner shall submit a report to the appropriate
			 congressional committees that—(1)includes data on average passenger wait times and peak wait times for each month at each port of
			 entry;(2)provides an analysis of the performance of U.S. Customs and Border Protection against the metrics
			 developed pursuant to section 571(a) of the Department of Homeland
			 Security Appropriations Act, 2014 (division F of Public Law 113–76); and(3)provides an update on the development and implementation of operational work plans that support the
			 goal of reducing passenger processing times at air, land, and sea ports of
			 entry in accordance with section 571(b) of such Act.(b)Public dissemination of wait timesThe  Commissioner shall—(1)prominently post the latest information on wait times for processing
			 arriving international passengers at United States airports and land ports
			 of entry on the U.S. Customs and Border Protection website so that such
			 information is easily accessible to website visitors; and(2)continuously update the information described in paragraph (1) during the hours in which the air
			 and
			 land ports are open and receiving customers.7.Report on efforts to leverage technology in the international arrivals processNot later than 1 year after date of the enactment of this Act, the Commissioner shall submit a
			 report
			 to Congress that—(1)describes efforts to develop new technologies and procedures to improve the passenger screening
			 process
			 at United States ports of entry;(2)lists the Department of Homeland Security components for which each technology is being developed;
			 and(3)identifies methods for more
			 effectively processing inbound international travelers to the United
			 States
			 while strengthening security.8.Increasing the transparency of Department of Homeland Security customer service enhancements(a)In generalThe Secretary of Homeland Security shall collect and analyze traveler feedback—(1)to develop customer service best practices across all relevant component agencies;(2)to ensure a welcoming environment; and(3)to improve the image of the United States around the world.(b)Use of traveler feedbackThe Secretary of Homeland Security shall—(1)coordinate the collection of all traveler feedback across all relevant component agencies to
			 improve the transparency of customer service enhancements;(2)publicly report the feedback described in paragraph (1) on a quarterly basis; and(3)analyze and utilize such feedback to develop customer service best practices throughout the
			 Department of Homeland Security, which shall include cultural sensitivity
			 and diversity training.(c)Monthly reportThe Secretary of Homeland Security shall report all U.S. Customs and Border Protection traveler
			 feedback to the Department of Transportation for publication in its
			 monthly Air Travel Consumer Report.(d)INFO center staffingThe Commissioner shall ensure that the U.S. Customs and Border Protection INFO Center is adequately
			 staffed in order to limit caller wait times to shorter than 10 minutes.
